Opinion by
Orlady, J.,
The court below directed that a writ of peremptory mandamus should issue commanding the city controller to countersign two warrants for payment by the city treasurer, of certain itemized bills and vouchers which had been duly certified by the county commissioners, for the purchase of supplies for the House of Detention, etc.
The whole question is so exhaustively and clearly disposed of by the court below that it is not necessary to present any further argument, and the judgment is affirmed for the reasons stated in the opinion filed in making the order.